Citation Nr: 1046658	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-34 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, diagnosed as coronary artery disease, to include as 
secondary to exposure to herbicides in the Republic of Vietnam.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability and as 
secondary to exposure to herbicides in the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1968 to December 
1970, to include service in the Republic of Vietnam from August 
1969 to December 1970.  Among his awards and decorations, he is 
the recipient of the Bronze Star Medal. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

As an initial matter, the Board notes that on October 13, 2009, 
in accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam era, 
for three new conditions:  ischemic heart disease, Parkinson's 
disease, and B cell leukemias.  Then, on November 20, 2009, the 
Secretary directed the Board to stay action on all claims for 
service connection that cannot be granted under current law but 
that potentially may be granted based on the planned new 
presumptions.

Subsequently, effective August 31, 2010, VA has amended 38 C.F.R. 
§ 3.309(e) to add hairy cell leukemia and other chronic B-cell 
leukemias, Parkinson's disease, and ischemic heart disease to the 
list of presumptive diseases associated with exposure to certain 
herbicide agents.  75 Fed. Reg. 53202 (August 31, 2010).  The 
final rule is applicable to claims received by VA on or after 
August 31, 2010, and to claims pending before VA on that date.  
Additionally, VA will apply this rule in readjudicating certain 
previously denied claims as required by court orders in Nehmer v. 
Department of Veterans Affairs, No. CV- 86-6161 TEH (N.D. Cal.).  
In accordance with implementation of this final rule under 
provisions of the Congressional Review Act (CRA), which provides 
for a 60-day waiting period before an agency may implement a 
major rule to allow Congress an opportunity to review the 
regulation, the stay has been lifted by the Secretary.  
Accordingly, the adjudication of the Veteran's claims may now be 
resumed.

The Board also notes that, in March 2010, the Board requested a 
specialist medical opinion from the Veterans Health 
Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2010).  The requested opinion was provided 
in April 2010 and has been associated with the Veteran's VA 
claims file.  The appellant was afforded 60 days to provide 
additional argument or evidence, and, in a statement received 
September 2010, he provided additional argument in support of his 
claim and waived his right to review by the agency of original 
jurisdiction.  As such, the Board may proceed with a decision at 
this time.  

Finally, the Board recognizes that, although the Veteran has 
characterized his claim as that of chronic heart failure, post-
service treatment records and subsequent medical opinions have 
determined that the Veteran's cardiovascular disorder includes a 
diagnosis of coronary artery disease, status post myocardial 
infarction, and not that of chronic heart failure.  See e.g. 
December 2005 VA treatment report; June 2006 and April 2008 VA 
examinations; and April 2010 independent specialist medical 
opinion.  However, the scope of a disability claim includes any 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As the Veteran has consistently referred to artery 
blockage, as well as other cardiovascular symptoms, the issue has 
recharacterized as shown on the first page of this decision.

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran served in the Republic of Vietnam, and therefore his 
exposure to herbicides is presumed to have caused his ischemic 
heart disease, diagnosed as coronary artery disease.


CONCLUSION OF LAW

The Veteran's ischemic heart disease is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  With regard to the 
Veteran's claim for a cardiovascular disorder, however, the Board 
is granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table)). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b) (2010).   Further, service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

In addition to the law and regulations governing entitlement to 
service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure to a 
herbicide agent, including a presumption of service connection, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent and 
may be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) 
(2010).  "Service in the Republic of Vietnam" includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the Republic 
of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2010).

If a veteran was exposed to herbicide agent during active 
military, naval, or air service and the requirements of 38 C.F.R. 
§ 3.307(a) are met, certain diseases shall be service-connected, 
even if there is no record of such disease during service.  As 
discussed above,  38 C.F.R. § 3.309(e) was recently amended to 
include the following diseases to the list of conditions that 
will be presumed to be related to service as a result of exposure 
to herbicides:  AL amyloidosis; chloracne or other acneform 
disease consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); hodgkin's 
disease; ischemic heart disease (including, but not limited to, 
acute, subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina); all chronic B-cell 
leukemias (including, but not limited to, hairy-cell leukemia and 
chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's 
lymphoma; Parkinson's disease; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010), 
as amended by 75 Fed. Reg. 53202 (August 31, 2010).

The term "ischemic heart disease" does not include hypertension 
or peripheral manifestations of arteriosclerosis such as 
peripheral vascular disease or stroke, or any other condition 
that does not qualify within the generally accepted medical 
definition of ischemic heart disease.  Id. at Note 3.

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are not 
satisfied, then service connection under this theory of 
entitlement must fail.  The Secretary of VA has determined that a 
presumption of service connection based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341 (1994).  Notwithstanding 
the above, however, the U.S. Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In this case, the Veteran asserts that his heart disorder was 
caused by exposure to herbicides ("Agent Orange") in Vietnam.  
A review of his DD-214 confirms that he served in the Republic of 
Vietnam from August 1989 to December 1970.  Therefore, he is 
entitled to a regulatory presumption of herbicide exposure. 
 38 C.F.R. § 3.307(a)(6).

Moreover, the Veteran has been diagnosed with ischemic heart 
disease.  For example, all three VA examinations, as well as an 
April 2010 independent specialist medical opinion, have 
recognized the diagnosis of coronary artery disease.  As provided 
for above, the amended provisions of 38 C.F.R. § 3.309(e) (2010) 
expressly provide that "ischemic heart disease" includes 
"atherosclerotic cardiovascular disease including coronary 
artery disease."  Therefore, the Veteran's coronary artery 
disease, which is a disease expressly included in the list of 
presumptive diseases associated with herbicide exposure, is 
presumed to have been caused by his exposure to herbicides in 
Vietnam.  38 C.F.R. § 3.309(e).  

Accordingly, the Board finds that his claim for entitlement to 
service connection for ischemic heart disease should be granted 
on a presumptive basis.


ORDER

Service connection for ischemic heart disease is granted.


REMAND

With regard to the Veteran's claim for entitlement to service 
connection for hypertension, the Board finds that additional 
development is required.  Specifically, the Board finds that the 
medical evidence and opinions of record are insufficient to make 
a determination in this case.  To that end, it is acknowledged 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran in this case has asserted that his hypertension is 
related to his service-connected diabetes mellitus.  However, as 
the Board above is granting entitlement to service connection for 
ischemic heart disease, and there is medical evidence of record 
suggesting that the Veteran has been contemporaneously treated 
for hypertension and coronary artery disease ever since his 1999 
myocardial infarction, the evidence also reasonably raises the 
questions of whether his hypertension is interrelated (secondary) 
to his ischemic heart disease.  

Further, in a statement dated August 2010, the Veteran conveyed 
his believe that his hypertension may be directly related to 
exposure to herbicides in service.  In this regard, the Board 
acknowledges that, while hypertension is not on the list of 
diseases for which service connection may be presumed, this does 
not preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  A review of the evidence of record also 
revealed that the Veteran's private physician indicated that 
there is a recognized causal connection between Agent Orange and 
hypertension.  While several medical articles were cited, the 
private physician did not provide an adequate reasoning for 
determining that this Veteran's hypertension is related to Agent 
Orange, much less the likelihood/probability of that possibility.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion).  This evidence is nonetheless sufficient to 
"indicate" that a current disorder "may be associated" with 
service as is required to trigger VA's duty to provide an 
examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006).

However in this case, the claims file merely contains medical 
opinions addressing the causal connection between the Veteran's 
hypertension and diabetes; it is devoid of any opinion regarding 
his claim on either a direct basis or as secondary to his 
service-connected cardiovascular disorder.  Thus, the Board finds 
that a remand is required to ascertain the etiology and nature of 
the Veteran's hypertension.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of his hypertension.  A 
copy of this remand, along with the claims 
file, must be made available to and reviewed 
by the examiner in conjunction with the 
examination, and the examination report 
should note that such a review was made.  All 
pertinent symptomatology and findings should 
be reported in detail, and any indicated 
diagnostic tests should be accomplished. 

(a)	 The examiner should provide an 
opinion, with supporting rationale, as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that the Veteran's diabetes mellitus or 
ischemic heart disease caused or 
aggravated his hypertension.  In so doing, 
the examiner should address the fact that 
the Veteran was prescribed hypertension 
medication shortly following his October 
1999 myocardial infarction.  

(b)	If it is determined that aggravation 
beyond the natural progress of disorders 
exists, the examiner should be asked to 
identify the baseline level of severity of 
the symptoms prior to aggravation and the 
level of severity of symptoms due to 
service-connected aggravation.

(c)	If no such relationship between the 
Veteran's hypertension and his service-
connected diabetes mellitus or ischemic 
heart disease, the examiner should provide 
an opinion, with supporting rationale, as 
to whether it is at least as likely as not 
(probability of 50 percent or greater) 
that the Veteran's hypertension is related 
to military service or any event that 
occurred therein.  In this regard, the 
examiner is directed to accept the 
Veteran's statements that he was exposed 
to herbicides in Vietnam, as well as 
address the November 2007 letter of record 
from the Veteran's private physician 
indicating that the medical evidence 
suggests a causal relationship between 
Agent Orange and hypertension.  

All conclusion(s) reached should be supported 
by a rationale.  If the examiner cannot 
supply an opinion without resorting to mere 
speculation, he or she should state such and 
provide rationale for the same.

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
hypertension, to include as secondary to a 
service-connected disability and as secondary 
to exposure to herbicides.  If the claim 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded reasonable opportunity to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


